Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 1 of 12 PageID #: 1829



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

     GERTRUDE SAVOY                       :       CIVIL ACTION NO. 2:17-cv-00897

     VERSUS                               :       JUDGE SUMMERHAYS

     THE KROGER COMPANY                   :       MAGISTRATE JUDGE KAY


                             PROPOSED JURY INSTRUCTIONS

            Defendants, THE KROGER COMPANY and LARISSA PEREZ submit the

     following Joint Jury Charges for consideration:


     I.     BURDEN OF PROOF

             The plaintiff in this action must prove her case by a preponderance of the
     evidence. This means that the plaintiff must convince you that, when the evidence is
     taken as a whole, the facts or causes sought to be proved are more probable than not. If
     she fails to prove or establish any essential element of his case by a preponderance of the
     evidence, then you must find that he has failed to prove his case sufficiently to recover.

            The burden of proving both the existence of damages and a causal connection
     between damages and the acts of defendant rests with the plaintiff. Such proof must be
     shown by a preponderance of the evidence. The mere possibility that damages were
     caused by the conduct of the defendant is not enough. Myers v Imperial Casualty
     Indemnity Co., 451 So.2d 649, 658 (La. App. 3rd Cir. 1984).

             Where the testimony is conflicting and irreconcilable, and the jury has no reason
     to suspect the credibility of the witnesses, then resort must be had to the physical
     evidence in determining a preponderance of the evidence. If all evidence is equal, then
     the jury must find the plaintiff has failed to meet his burden of proof. Williams v. Bulk
     Transport, Inc., 266 So.2d 472 (La. App. 4th Cir. 1972). Miller v. Lowry, 409 So.2d
     1252 (La. App. 2d Cir. 1982).


     II.    GENERAL NEGLIGENCE

           The basic law in Louisiana on this kind of case states that “every act
     whatever of man that causes damage to another obliges him by whose fault it
     happened to repair it.” The word “fault” is a key word. “Fault” means acting as you
     should not have acted or failing to do something which you should have done. The
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 2 of 12 PageID #: 1830




     law regards those actions as being below the standard which applies to the
     defendant's activities.

             The standard which the law applies to the defendant's actions will change
     according to the surrounding circumstances. These standards are sometimes set by
     the legislature in statutes, and sometimes they are set by the courts. At the end of
     the trial, I will tell you the standards which apply to the defendant's conduct in this
     particular suit, and you will have to accept those standards. Your job will then be to
     decide whether the plaintiff has proved that it is more likely true than not true that
     the defendant's actions fell below those standards. In legal terms, that would mean
     that the defendant is “at fault.” In this particular case, the plaintiff says that the
     defendant has committed the kind of fault that the law calls “negligence.”

             But this is only one part of the plaintiff's case. The other parts of the
     plaintiff's case are:

            (1) that the injury which she says she suffered was caused in whole or in part
            by the conduct of the defendant; and

            (2) that there was damage to the plaintiff's person or her property.

             The plaintiff must establish that all of these essential parts of his case are
     more likely true than not true. Questions addressed to all of these parts of the case
     will be given to you in the “verdict form” that you will receive at the end of the case
     and that you will take with you to fill out as a part of your deliberations. When I say
     that the plaintiff has to prove that the defendant's actions were a cause of her injury,
     I don't mean that the law recognizes only one cause of an injury.

            You will have to decide whether the plaintiff would have suffered injury if the
     defendant had not done what he did. If, more likely than not, the plaintiff would
     have suffered injury no matter what the defendant did or did not do, then you
     should decide that the injury was not caused by the defendant, and render a verdict
     for the defendant. If, on the other hand, the plaintiff more likely than not would not
     have suffered injury as a result of what the defendant did or did not do, then you
     should decide that the defendant's conduct did play a part in the plaintiff's injury
     and you should proceed to the next part of the plaintiff's case.

             The next part of the plaintiff's case that you'll have to consider is whether the
     defendant's actions were below the standard required under the law. In this case,
     the basic standard is that the defendant should have acted as a reasonably prudent
     person would have acted under the same or similar circumstances. The standard of
     care is not that of an extraordinarily cautious individual or an exceptionally skilled
     person, but rather that of a reasonably prudent person acting in the same or similar
     circumstances.




                                                2
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 3 of 12 PageID #: 1831




            A reasonably prudent person will avoid creating an unreasonable risk of
     harm. In deciding whether the defendant violated this standard of conduct, you
     should weigh the likelihood that someone might have been injured by his conduct
     and the seriousness of that injury if it should occur against the importance to the
     community of what the defendant was doing and the advisability of the way he was
     doing it under the circumstances.

     [THE FOLLOWING WAS ADDED BY PLAINTIFF’S FORMER COUNSEL, AND
     IS OBJECTED TO BY DEFENDANTS] Generally, where an employee is acting within
     the scope of his or her employment, the employer is liable for the employee’s negligence.
     One factor to consider is employer’s training of its employees. The trier of fact may take
     into consideration a party’s duty to train its employees regarding the policies and
     procedures by which the store or manufacturer operates. The trier of fact may also
     consider whether the store or manufacturer had preventative measures to ensure its
     employees acted reasonably under the circumstances.

              In determining what inferences to draw from the evidence or facts in the case
     against a party, the trier of fact may consider, among other things, the party’s failure to
     explain or to deny by his testimony such evidence or facts in the case against him. The
     trier of fact may also draw inferences from a party’s failure to explain or deny why such
     evidence was not retained.

     § 3:1. Negligence—General composite charge in ordinary case, 18 La. Civ. L.
     Treatise, Civil Jury Instructions § 3:1 (3d ed.)


            The next part of the plaintiff's case that you have to consider is whether the
     defendant's conduct was below the standard applicable to the activity at issue, as I
     mentioned to you just a minute ago. In this case, the basic standard is that the defendant
     must exercise the degree of care that we might reasonably expect from an ordinarily
     prudent person under the same or similar circumstances. The standard of care is not that
     of an extraordinarily cautious individual or an exceptionally skilled person, but that of a
     person of ordinary prudence.

             An ordinarily prudent person will avoid creating an unreasonable risk of harm. In
     deciding whether the defendant violated this standard of conduct, you may weigh the
     likelihood that someone might have been injured by his conduct and the seriousness of
     that injury if it should occur against the importance to the community of what the
     defendant was doing and the advisability of the way he was doing it under the
     circumstances.

             To sum up this part, to find that the defendant's conduct is sub-standard, you must
     find that an ordinarily prudent person under all of the surrounding circumstances would
     reasonably have foreseen that as a result of his conduct, some such injury as the plaintiff
     suffered would occur, and that the defendant failed to do what an ordinarily prudent
     person would have done. You may find it helpful to ask yourself: “How would an



                                                 3
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 4 of 12 PageID #: 1832




     ordinarily prudent person have acted or what precautions would he have taken if faced
     with similar conditions or circumstances?”

     § 3:4. Negligence—Breach, 18 La. Civ. L. Treatise, Civil Jury Instructions § 3:4 (3d
     ed.)


     III.   PLAINTIFF FAULT

             In this case, the standard applicable to the plaintiff's conduct is the requirement
     that he exercise that degree of care which we might reasonably expect a person to
     exercise for his own safety and protection. On this issue the defendant has the burden of
     proof. In other words, the defendant has the burden of establishing, by a preponderance
     of the evidence, that the plaintiff failed to conform to that standard and by that failure
     contributed to his own injury. If the defendant convinces you of that, then you must
     assign a percentage of fault to the plaintiff's conduct according to the instructions that I
     will give you.

             In deciding the question of plaintiff's fault, as it is called in the law, you may ask
     yourselves this question: “Should the plaintiff as an ordinarily prudent person, under all
     the circumstances surrounding his conduct, have reasonably foreseen some such injury as
     he suffered as a result of his conduct, and did he fail to exercise reasonable care to avoid
     such injury to himself?”

             If the defendant does not convince you that the plaintiff was also at fault, and the
     plaintiff has otherwise proven her case by a preponderance of the evidence, then you
     should return a verdict for the plaintiff without assigning any percentage of fault to her.
     If you conclude that both the defendant and the plaintiff were negligent, and that the
     negligence of each was a proximate cause of the accident and plaintiff's injuries, then you
     must assign percentages of fault to each one. In determining those percentages, you may
     consider both the nature of the negligent conduct and the extent of the causal relation
     between the conduct and plaintiff's injuries.

            When I say “the nature of the negligent conduct,” I mean that you may consider:
     (1) whether the conduct resulted from inadvertence or rather involved an awareness of
     the danger involved; (2) how great the risk created by the person's conduct was; (3) the
     importance of what was sought by the conduct; (4) the physical and mental capacities of
     the person, either ordinary or perhaps superior or inferior; and (5) any extenuating
     circumstances which might have required that party to act in haste, without proper
     thought.

             When I say “the extent of the causal relation” between the conduct and the
     injuries, I mean that you may consider the extent to which that party's conduct
     contributed to the happening of the accident and plaintiff's injuries.

           Louisiana law requires that you divide the total responsibility for this incident
     among all those who were proven to be involved in it whether they are actually parties to


                                                   4
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 5 of 12 PageID #: 1833




     this suit or not. You should do this by assigning percentages of fault to the various
     involved persons which will total 100%. You are free to assign whatever percentage you
     feel appropriate, and you should do so by answering questions as fault, which will be
     provided to you on a special verdict form.

     § 5:1. Defenses in negligence cases—Composite general charge on comparative
     negligence, 18 La. Civ. L. Treatise, Civil Jury Instructions § 5:1 (3d ed.)


             If you believe that the plaintiff has established all essential elements of her claim
     are more likely true than not true, then the plaintiff is entitled to recover and you should
     return a verdict for the plaintiff. If the plaintiff has failed to establish that these three
     elements of her case are more likely true than not true, then you should return a verdict
     for the defendant.

             If the defendant contends that the plaintiff was at fault as well and her fault
     contributed to her own injury, then the defendant must persuade you that it is more likely
     true than not true that the plaintiff was at fault.

             You can assign any percentage of fault to the plaintiff or to any or all of the
     defendants that you want, but the total of all of the percentages must be 100%. If you're
     persuaded by the defendant's evidence that the only reason the plaintiff was injured was
     because of the plaintiff's own sub-standard conduct, you may return a verdict for the
     defendant in response to the questions on the verdict form by assigning 100% fault to the
     plaintiff. If the defendant does not persuade you that the plaintiff was at fault and the
     plaintiff has otherwise proved her case as I have described to you, then you should return
     a verdict for the plaintiff without assigning any percentage of fault to the plaintiff.

            If you decide to return a verdict for the plaintiff, then you should award an
     appropriate amount of money to the plaintiff according to the instructions which I have
     given you on the subject of damages.

             You may not decide on a percentage of fault or an amount of damages by
     agreeing in advance to an average of various amounts suggested by individual jurors.
     You must reach these conclusions by your own independent consideration and judgment.
     Nine of you must ultimately agree on the percentage or the amount in question, or on a
     denial of an award altogether.

     Percle v. Oubre, 564 So. 2d 352 (La. Ct. App. 1st Cir. 1990); Haydel v. Hercules
     Transport, Inc., 654 So. 2d 418 (La. Ct. App. 1st Cir. 1995); McAdams v. Louisiana
     Power & Light Co., 659 So. 2d 820 (La. Ct. App. 5th Cir. 1995), and discussion of it in
     the Comments; Moore v. Safeway, Inc., 700 So. 2d 831 (La. Ct. App. 1st Cir. 1996);
     Dede v. Tip's Development, L.L.C., 16 So. 3d 526, 528 n.1 (La. Ct. App. 4th Cir. 2009);
     Chatman v. Southern University at New Orleans, 197 So. 3d 366 (La. Ct. App. 4th Cir.
     2016).




                                                  5
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 6 of 12 PageID #: 1834




     IV.     DAMAGES

             A.     General Instructions

            If you decide that the plaintiff has established the other elements of her case by a
     preponderance of the evidence, and the defendant has failed to establish a defense which
     would prevent plaintiff from recovering an award for her injuries, you must decide the
     question of whether there has been damage to her person or her property and if so, the
     amount of that damage.

             In this regard, I recall to your attention the words of Article 2315 of our Civil
     Code:

             Every act whatever of man that causes damage to another, obliges him by
             whose fault it happened to repair it.

             This article, and our law, suggest simple reparation, a just and adequate
     compensation for injuries. It suggests no idea of revenge or punishment. Accordingly, our
     law does not permit the awarding of damages to punish the defendant, or make an
     example of the defendant to prevent other accidents, and you should include no such
     amount in your award. Your award should be designed to fully and fairly compensate the
     plaintiff for her injury, if you find one has occurred, and should not go beyond such
     reparation.

             The law recognizes the difficulty of translating personal injuries into a dollars and
     cents figure, but that is what must be done. You must arrive at a figure that will fairly and
     adequately compensate the plaintiff for damages she has already suffered, and that she
     will in all likelihood suffer in the future. In estimating such damages, you may take into
     consideration the following elements:

             (1) physical injury suffered, if any;

             (2) pain and suffering, both physical and mental, if any;

             (3) loss of enjoyment of life, if any; and

             (4) permanent disability, if any.

             Like other parts of the plaintiff's case, these damages must be established by a
     preponderance of the evidence. This means, on the one hand, that you are not entitled to
     award speculative damages for injuries which you think the plaintiff might have suffered
     or might suffer in the future. On the other hand, it means that you may make an effort to
     reasonably approximate the damages which plaintiff has proved are more probable than
     not, even though they cannot be computed with mathematical certainty.




                                                     6
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 7 of 12 PageID #: 1835




             In reaching a verdict on the question of damages, I caution you not to include
     anything for the payment of court costs and attorney fees; the law does not consider these
     as damages suffered by the plaintiff. Also, any amount which you might award to the
     plaintiff is not income within the meaning of the income tax laws. If you decide to make
     an award, follow the instructions I have given you, and do not add or subtract from that
     award on account of federal or state income taxes. In other words, if you find that the
     plaintiff is entitled to damages, the amount which you award should be the sum that you
     think will fully and fairly compensate the plaintiff for her injuries, without regard to what
     she may pay her attorney or the amount that you might think would be paid in income
     taxes.

            Finally, let me say that the fact that I have given you these statements about the
     law of damages does not in any way imply or suggest that I feel or do not feel that any
     damages are due in this case. Whether or not damages are due is solely for you to
     determine.

     § 18:1. Damages—General instruction, 18 La. Civ. L. Treatise, Civil Jury
     Instructions § 18:1 (3d ed.)


             Awards of damages must not be the result of passion or prejudice, and they
     should bear a reasonable relationship to the elements of proved damages. Summer v.
     State, Department of Transportation, 758 So.2d 923, 935 (La. App. 4th Cir. 3\29\2000).

            The burden of proving both the existence of damages and a causal connection
     between damages and the acts of defendant rests with the plaintiff. Such proof must be
     shown by a preponderance of the evidence. The mere possibility that damages were
     caused by the conduct of the defendant is not enough. Myers v Imperial Casualty
     Indemnity Co., 451 So.2d 649, 658 (La. App. 3rd Cir. 1984).

            In deciding the damages to which the plaintiff may be entitled if she has otherwise
     proven her claim by a preponderance of the evidence, you may not consider or award any
     attorney's fees which the plaintiff may be required to pay as a result of this proceeding.

     § 11:11. Attorney's fees, 18 La. Civ. L. Treatise, Civil Jury Instructions § 11:11 (3d
     ed.)


            B.      Pain and Suffering

             The primary consideration in the assessment of damages for physical pain and
     suffering are the severity and duration of the injured party's pain and suffering. Williams
     v. US Agencies Casualty Insurance Company, Inc., 758 So.2d 1010 (La. App. 2d Cir.
     5\15\2000).




                                                  7
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 8 of 12 PageID #: 1836




            C.      Mental Anguish

             The law recognizes that a plaintiff may suffer mental distress and anguish as a
     result of an incident as well as physical pain and suffering. You are permitted to consider
     such consequences as a part of the general damages which you may award. By “mental
     distress and anguish,” I mean substantial worry or concern, grief and the like.

             Though the law recognizes a possible recovery for mental distress, it requires that
     you carefully scrutinize the evidence presented on this point to assure yourselves that
     such injury has been proven by plaintiff.

     § 18:12. Mental anguish, 18 La. Civ. L. Treatise, Civil Jury Instructions § 18:12 (3d
     ed.)


            D.      Loss of enjoyment of life

             Plaintiff has claimed as a part of her damages the she has suffered loss of
     enjoyment of life in addition to the other physical and mental damages that he asserts. As
     with all other aspects of damage claims, you have much discretion as to whether any such
     damages should be awarded, an in what amounts. In this connection, you may take into
     account plaintiff’s interest and way of life and the extent to which she may have suffered
     damage with respect to it which is separate from her other physical and mental damages.
     Louisiana Civil Jury Instructions §18.17 Damages for loss of enjoyment of life

              Damages for loss of enjoyment of life are recoverable upon proof that the party's
     lifestyle has been detrimentally altered or that the injured party has been forced to give up
     activities because of her injury. Lastrapes v. Progressive Sec. Ins. Co., 2009-367 (La.
     App. 3 Cir. 12/9/09), 24 So. 3d 993, 999, writ granted, 2010-0051 (La. 4/9/10), 31 So. 3d
     375, and aff'd in part, rev'd in part, 2010-0051 (La. 11/30/10), 51 So. 3d 659; Simms v.
     Progressive Ins. Co., 38,804 (La.App. 2 Cir. 9/29/04), 883 So.2d 473, writ denied, 04–
     2871 (La.1/8/05), 893 So.2d 78. If Plaintiff fails to prove that her lifestyle has been
     detrimentally altered or that she has been forced to give up activities because of her
     injury, no recovery for loss of enjoyment of life allowed.


            E.      Medical Expenses

                    1.      Past Medical Expenses

             A plaintiff may recover past medical expenses which he or she incurs as a result
     of an injury. However, the plaintiff must prove that it is more probable than not that the
     medical treatment was necessitated by the trauma suffered in the accident. Este v. State
     Farm Insurance Company, 676 So.2d 850 (La. App. 3d Cir. 7/10/96).




                                                  8
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 9 of 12 PageID #: 1837




                    2.      Future Medical Expenses

             Future medical expenses, like any other damages, must be established with some
     degree of certainty. Plaintiff must show that it is more probable than not that these
     expenses will be incurred. An award for future medical expenses should not be made in
     the absence of medical testimony that the services are necessary and testimony setting out
     their probable cost. An award for future medical expenses cannot be based on the mere
     speculation. Much stronger proof, such as medical testimony of the specific expenses to
     arise, should be required for such an award. Este v. State Farm Insurance Company,
     676 So.2d 850 (La. App. 3d Cir. 7/10/96).


            F.      No Punitive Damages

             The law of Louisiana does not permit an award of punitive damages, that is to
     say, in a case of this kind, no award should be made as a punishment for injuries which
     may have been inflicted. Punitive damages cannot be allowed, even though a defendant
     may be grossly negligent, and even if you might feel that he should be punished. Any
     award made in such a case must be limited to a reasonable compensation for the items
     claimed as damages resulting from the accident.

     § 18:11. No punitive damages—Usual case, 18 La. Civ. L. Treatise, Civil Jury
     Instructions § 18:11 (3d ed.)


            G.      Pre-existing Conditions

             In your consideration of the items of damage, you should bear in mind that under
     the law the one liable or responsible for an accident must take the injured person as he
     finds him, and is responsible for all the natural and probable consequences of his wrong,
     even though they are more serious or harmful by reason of a pre-existing condition,
     physical defect or weakness of the injured person. If the accident results in aggravation of
     a previous condition of disability or of pain of the injured person, the one responsible is
     liable both for the aggravation of the pre-existing condition and for any new injuries
     resulting from the accident.

             However, plaintiff must prove by a preponderance of the evidence (1) the prior
     existing condition and (2) the extent of the aggravation. If you find that plaintiff would
     have faced this aggravation of her condition whether this incident happened or not, then
     plaintiff is not entitled to damages or that portion of her claim, since the defendant is not
     responsible for the normal and natural results of plaintiff's prior condition.

     § 18:10. Aggravation of pre-existing condition, 18 La. Civ. L. Treatise, Civil Jury
     Instructions § 18:10 (3d ed.)




                                                  9
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 10 of 12 PageID #: 1838




            Damage awards for aggravation for pre-existing conditions should not include
     normal and natural results of the prior condition, including medical treatment for the prior
     condition that the plaintiff would have required regardless of whether the incident in
     question occurred. Busby v. St. Paul Insurance Company, 673 So.2d 320 (La. App. 1st
     Cir. 1996).


            H.      Contributory Negligence

             It is the law of Louisiana that a plaintiff who is guilty of contributory negligence
     will have her recovery, if any, reduced by the degree or percentage of negligence
     attributable to her. Contributory negligence is conduct on the part of the plaintiff which
     falls below the standard to which he should conform for her own protection. The
     standard of conduct to which the plaintiff must conform for her own protection is that of
     a reasonable person under like circumstances. If you find that the defendant is liable in
     this case, but that the plaintiff was guilty of contributory negligence, and/or that the
     plaintiff's damages were the result of the fault of a third party, you must assign a
     percentage of fault to each of the parties and these percentages must total 100%. The
     percentage you assign should be based on the relative degree of negligence attributable to
     each of the parties. Dugas v City of New Orleans, 354 So.2d 1311, 1313 (La. 1978);
     Batiste v Joyce’s Supermarket, 488 So.2d 1318 1320 (La. App. 3d Cir. 1986); Turner v
     Saveco Ins. Co. of America, 472 So.2d 43, 46-47, note 3 (La. App. 1st Cir. 1985);
     Dawson v State Department of Corrections, 452 So.2d 357, 359 (La. App. 1st Cir.
     1984); Louisiana C.C. Art. 2323.


     V.     GENERAL INSTRUCTIONS - LOUISIANA STATE CIVIL JURY
            INSTRUCTIONS

     §2.06 Optional closing instructions – inconsistent prior statements

             You alone decide what weight you will give to the testimony of the various
     witnesses. If you believe that any witness has willfully or deliberately lied or testified
     falsely to any material fact for the purpose of deceiving you, you are justified in
     disregarding the entire testimony of such witness as proving nothing, as being unworthy
     of belief. State v. Berain, 360 So.2d 822, 829 (La. 1978); State v. Deruise, 98-0541 (La.
     04\03\01), 802 So.2d 1224, 1243.

             Where the testimony is conflicting and irreconcilable, and the jury has no reason
     to suspect the credibility of the witnesses, then resort must be had to the physical
     evidence in determining a preponderance of the evidence. If all evidence is equal, then
     the jury must find the plaintiff has failed to meet her burden of proof. Williams v. Bulk
     Transport, Inc., 266 So.2d 472, 474 (La. App. 4th Cir. 1972); Miller v. Lowry, 409 So.2d
     1252, 1253 (La. App. 2d Cir. 1982).




                                                 10
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 11 of 12 PageID #: 1839




     VI.   FIFTH CIRCUIT JURY INSTRUCTIONS

           2.11   IMPEACHMENT WITH INCONSISTENT STATMENTS

           2.13   DEPOSITION TESTIMONY

           2.16   BIAS—CORPORATE PARTY INVOLVED

           3.2    BURDEN OF PROOF

           3.4    WITNESSES

           3.6    NO INFERENCE FROM FILING LAWSUIT

           15.1   CONSIDER DAMAGES ONLY IF NECESSARY

           15.2   COMPENSATORY DAMAGES

           15.3   INJURY/PAIN/DISABILITY/DISFIGUREMENT/LOSS OF
                  CAPACITY FOR ENJOYMENT OF LIFE

           15.5   MITIGATION OF DAMAGES

                                   Respectfully submitted,

                                          PLAUCHE SMITH & NIESET


                                          BY:    s/Christopher P. Ieyoub
                                                 CHRISTOPHER P. IEYOUB
                                                 1123 PITHON STREET
                                                 LAKE CHARLES, LA 70601




                                         11
Case 2:17-cv-00897-RRS-KK Document 110 Filed 01/21/20 Page 12 of 12 PageID #: 1840




                                           CERTIFICATE

                I HEREBY CERTIFY that on January 21, 2020, a true and correct copy of

     the above and foregoing Reply Memorandum in Support of Motion for Summary

     Judgment on Medical Causation was filed electronically with the Clerk of Court using the

     CM/ECF system. Notice of this filing will be sent to all counsel of record participating in

     CM/ECF by operation of the court’s electronic filing system.             In addition, the

     undersigned left voicemail at Plaintiff’s personal telephone number, and Notice of this

     filing will be mailed this day to Plaintiff, appearing pro se.

                Lake Charles, Louisiana, this 21st day of January, 2020.

                                                            s/Christopher P. Ieyoub
                                                            CHRISTOPHER P. IEYOUB




                                                   12
